Citation Nr: 1524621	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis for the period prior to April 9, 2009.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In April 2014, the Board remanded the claims for service connection for bilateral hearing loss disability and tinnitus, as well as the claim for entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to for additional development. 

In December 2014, the RO issued a rating decision granting service connection for bilateral hearing loss and tinnitus, representing a full grant of the matters previously on appeal.  As such, these matters are no longer before the Board.  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

With regard to the remaining matter previously remanded, this issue was remanded specifically for a referral to the VA Director of Compensation and Pension Service for consideration of entitlement to a TDIU for the period in question.


FINDING OF FACT

Prior to April 9, 2009, the Veteran's PTSD did not result in his inability to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior to April 9, 2009, the criteria for TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in November 2009 regarding entitlement to TDIU claim.  The Veteran was notified of the evidence needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran's service treatment records, post-service VA medical records, and Social Security Administration (SSA) records have been obtained.  The Veteran has also been provided with VA examinations regarding the nature and severity of posttraumatic stress disorder (PTSD) with major depression on multiple occasions, including in October 2007 and August 2008.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  

In compliance with the Board's April 2014 remand, the claim was referred to the Director of Compensation and Pension Services (Director) for a determination regarding eligibility for TDIU on an extraschedular basis.  The Director reviewed the claim and furnished a determination on the issue in December 2014.  Thus VA has complied with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran presently seeks a TDIU, indicating that his service-connected PTSD prevents his from following and maintaining gainful employment.  In the Veteran's December 2009 formal application for TDIU, he reported that he last worked in July 2004 as a union carpenter and explained that he left this job due to PTSD.  He indicated he graduated from high school and completed a 4 year carpenter apprenticeship.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in 2004.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16. 

The Board notes that a TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014). 

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2014). 

In this case, prior to April 9, 2009, the Veteran was service-connected for PTSD with major depression, evaluated 30 percent from August 9, 2006 and 50 percent from November 24, 2008.  Therefore, the minimum threshold percentage requirement for a TDIU rating has not met.  See 38 C.F.R. § 4.16(a) (2014). 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b)  in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO submitted the Veteran's TDIU claim for extraschedular consideration to the Director of Compensation and Pension, who rendered a memorandum in December 2014.   

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation." The Federal Circuit declared

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility. While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

The evidence of record establishes that the Veteran was granted SSA disability benefits for anxiety related disorders effective November 2006.  

While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).   Nevertheless the SSA determination, although relevant, is not binding on VA.  

The other relevant evidence includes a  VA mental health examination report dated in October 2007 noting that the Veteran had "good" past performance as a union carpenter until 2001, when 9/11 and Iraq started to bring back memories of his time in service.  The examiner states that from 2001-2003 the Veteran became more irritable with less tolerance for supervisors.  The Veteran denies missing work secondary to symptoms, but asserts some difficulty completing tasks and focusing.  He indicated that freedom of working for the union allowed him to transfer jobs often without penalty.  He denied physical altercations, but argued a few times.  He stated he became tired of the constant changing and the irritability, so he retired.  The VA examiner opined that there was no objective evidence (no outward signs of irritability and normal behavior) during the examination to support PTSD severe enough to warrant anything other than modest limitations in regards to work capacity.

A VA mental health examination in August 2008 shows the Veteran retired as a carpenter in 2004 after working 34 years.  The Veteran asserted that he was eligible to retire after 31 years but he intended to continue working because staying busy helped to distract him from symptoms.  He stated he retired because of his increasing symptoms.  He indicated that if he did not like his boss he would often quit because he could easily find more work through the union.  Over the years, he noted occasional verbal altercations with coworkers.  He never socialized with coworkers.  He asserted that his symptoms increased with news coverage of the current war, causing him to become very disruptive at work.  The examiner noted that from 2002-2004 the Veteran's income decreased as symptoms increased.  The Veteran stated that he was irritable and angry all the time.  He indicated that he had been a supervisor for 15-20 years but he became unable to handle the interpersonal aspects of the job and the pressure and responsibility of managing everyone else's work.  He stated that he returned to working as a journeyman carpenter but he was too old to handle the work.  The examiner opined that the Veteran's symptoms, including irritability, outbursts of anger, and difficulty concentrating have had significant impact on social and occupational functioning.  

VA medical records dated April 9, 2009 show that the examiner opined that the Veteran has been unable to work since 2004.  The examiner stated that the Veteran appears to struggle with crowds, isolation, anger, anxiety, fear and guilt.  The examiner indicated that these emotions were triggered by the event of 9/11 and the beginning of the Iraq war.  

In a letter dated October 2009, the Veteran's spouse indicated that 9/11 and the Iraq war caused the Veteran's anger to grow and want to be alone all the time.  She asserts that working was not an option anymore and he took early retirement.  

Pursuant to the Board's April 2014 remand and as alluded to above, a memorandum was rendered by the Director in December 2014.  The Director rendered a negative opinion finding that the evidence did not show that the Veteran's service-connected PTSD with major depression prevented him from engaging in substantial gainful employment prior to April 9, 2009.  The Director reasoned that the objective evidence of record does not demonstrate that the Veteran's service-connected PTSD, prior to April 9, 2009, significantly impacts employment and his ability to obtain and maintain gainful employment during that timeframe; therefore, an earlier effective date for TDIU is denied on an extrashedular basis per 38 C.F.R. § 4.16(b).

Based on the evidence, the Board finds that TDIU on an extraschedular basis prior to April 9, 2009, is not warranted.  The probative evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  The evidence demonstrates at most moderate to significant occupational functioning due to PTSD, which is not commensurate with inability to be gainfully employed.  The Board has also considered the lay evidence of record that the Veteran's PTSD precluded employment but finds more credible the evidence demonstrating that the Veteran found working as manager difficult due to his PTSD, and instead attempted to return to work as a journeyman carpenter but his age was the factor in his inability to do so.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that pecuniary interest in benefits may affect credibility of claimant's testimony).  Therefore, the Veteran's work as a journeyman (i.e. substantially gainful occupation) was not precluded by his service-connected PTSD.  

The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not work due to his PTSD is outweighed by the all of the negative evidence of record discussed in detail hereinabove. 

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. 
§ 4.16(b). 

As the preponderance of the evidence is against the TDIU claim on both a schedular and extraschedular basis, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Prior to April 9, 2009, entitlement to a TDIU on an extraschedular basis is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


